

Exhibit 10.5
 
AMENDED AND RESTATED PLEDGE AGREEMENT
 
Wits Basin Precious Minerals Inc.


THIS AMENDED AND RESTATED PLEDGE AGREEMENT (this “Agreement”), is entered into
as of February 7, 2008 by and between Wits Basin Precious Minerals Inc., a
Minnesota corporation (“Pledgor”), and China Gold, LLC, a Kansas limited
liability company, together with its successors and assigns and all other
holders of securities and equity interests pursuant to the Convertible Notes
Purchase Agreement (hereinafter defined) (together with its respective
successors and assigns, “Purchaser”).
 
RECITALS
 
The following recitals are a material part of this Agreement.
 
A. Pledgor and Purchaser are parties to that certain Convertible Notes Purchase
Agreement dated as of April 10, 2007 as amended from time to time (as the same
may hereafter be further modified, amended, restated or supplemented from time
to time, the “Securities Purchase Agreement”), pursuant to which, among other
things, Pledgor has agreed to issue and sell, and Purchaser has agreed to
purchase from Pledgor, one or more Secured Convertible Notes in the aggregate
principal amount of up to $12,000,000 (“Notes”). Capitalized terms used in this
Agreement without definition have the definitions given to them in the
Securities Purchase Agreement.
 
B. Pursuant to the Securities Purchase Agreement, Pledgor and Purchaser entered
into that certain Pledge Agreement dated as of April 10, 2007 (“Original Pledge
Agreement”) whereby Pledgor pledged certain shares of common stock of Wits-China
Acquisition Company, Inc., a Minnesota corporation and wholly-owned subsidiary
of Pledgor (“Wits-China”), then and thereafter owned by Pledgor, in order to
provide security for the obligations of Pledgor to Purchaser pursuant to the
terms of the Securities Purchase Agreement.
 
C. Section 3.11 of the Securities Purchase Agreement provides that Purchaser
shall receive Security Documents, in form and substance satisfactory to
Purchaser, granting Purchaser a security interest in all of the assets acquired
from the use of proceeds for its purchase of the Notes.
 
D. Pledgor has advised Purchaser that it has acquired or established China
Global Mining Resources Limited, a Hong Kong corporation, and China Global
Mining Resources Limited, a British Virgin Islands corporation, which holds
assets acquired with Note proceeds received from Purchaser and that it
beneficially owns certain Equity Interests (as hereinafter defined) in both of
theses entities.
 
E. To comply with the terms of the Securities Purchase Agreement, Pledgor
desires amend the Original Pledge Agreement to pledge, grant, transfer, and
assign to Purchaser a security interest in the Collateral (as hereinafter
defined) to secure the Secured Obligations (as hereinafter defined), as provided
in this Agreement.

 
 

--------------------------------------------------------------------------------

 

AGREEMENT
 
NOW, THEREFORE, in consideration of these recitals and for good and valuable
consideration, the receipt of sufficiency of which is hereby acknowledged and
intending to be legally bound hereby, Pledgor and Purchaser amend and restate
the Original Stock Pledge Agreement and agree as follows:
 
1. Pledge. As security for the prompt payment and performance of the Secured
Obligations (defined below) in full when due, whether at stated maturity, by
acceleration or otherwise (including amounts that would become due but for the
operation of the provisions of the United States Bankruptcy Code (11 U.S.C.
Section 101, et seq.), as in effect from time to time, and any successor statute
thereto (“Bankruptcy Code”)), Pledgor by this Agreement pledges, grants,
transfers, and assigns to Purchaser a security interest in all of Pledgor’s
right, title, and interest in and to the Collateral (defined below).
 
For the purposes of this Agreement, (a) “Collateral” means Pledgor’s interest in
the Pledged Interests, the Future Rights, and the Proceeds, collectively; (b)
“Pledged Interests” means (i) all Equity Interests of Pledgor, and (ii) the
certificates or instruments representing such Equity Interests, if any; (c)
“Equity Interests” means all securities, shares, units, options, warrants,
interests, participations, or other equivalents (regardless of how designated)
of Wits-China Acquisition Corp. a Minnesota corporation, China Global Mineral
Resources, Inc., a British Virgin Islands corporation, and China Global Mineral
Resources, a Hong Kong corporation (collectively the “Subsidiaries”); (d)
“Future Rights” means: (x) all Equity Interests (other than Pledged Interests)
of Pledgor, and all securities convertible or exchangeable into, and all
warrants, options, or other rights to purchase, Equity Interests of Pledgor; and
(y) the certificates or instruments representing such Equity Interests,
convertible or exchangeable securities, warrants, and other rights and all
dividends, cash, options, warrants, rights, instruments, and other property or
proceeds from time to time received, receivable, or otherwise distributed in
respect of or in exchange for any or all of such Equity Interests; and (e)
“Proceeds” means all proceeds (including proceeds of proceeds) of the Pledged
Interests and Future Rights including all: (I) rights, benefits, distributions,
premiums, profits, dividends, interest, cash, instruments, documents of title,
accounts, contract rights, inventory, equipment, general intangibles, payment
intangibles, deposit accounts, chattel paper, and other property from time to
time received, receivable, or otherwise distributed in respect of or in exchange
for, or as a replacement of or a substitution for, any of the Pledged Interests,
Future Rights, or proceeds thereof (including any cash, Equity Interests, or
other securities or instruments issued after any recapitalization, readjustment,
reclassification, merger or consolidation with respect to Pledgor and any
security entitlements, as defined in Section 8-102(a)(17) of the Uniform
Commercial Code, with respect thereto); (II) “proceeds,” as such term is defined
in Section 9-102(a)(64) of the Uniform Commercial Code; (III) proceeds of any
insurance, indemnity, warranty, or guaranty (including guaranties of delivery)
payable from time to time with respect to any of the Pledged Interests, Future
Rights, or proceeds thereof; (VI) payments (in any form whatsoever) made or due
and payable to Pledgor from time to time in connection with any requisition,
confiscation, condemnation, seizure or forfeiture of all or any part of the
Pledged Interests, Future Rights, or proceeds thereof; and (V) other amounts
from time to time paid or payable under or in connection with any of the Pledged
Interests, Future Rights, or proceeds thereof.

 
2

--------------------------------------------------------------------------------

 

2. Secured Obligations. The obligations secured by this Agreement (the “Secured
Obligations”) are all liabilities, obligations, or undertakings owing by Pledgor
or Subsidiary to Purchaser of any kind or description arising out of or
outstanding under, advanced or issued pursuant to, or evidenced by this
Agreement, or the other Investment Documents, irrespective of whether for the
payment of money, whether direct or indirect, absolute or contingent, due or to
become due, voluntary or involuntary, whether now existing or hereafter arising,
and including all interest (including interest that accrues after the filing of
a case under the Bankruptcy Code) and any and all costs, fees (including
attorneys fees), and expenses which Pledgor is required to pay pursuant to any
of the foregoing, by law, or otherwise.
 
3. Delivery and Registration of Collateral.
 
(a) All certificates or instruments representing or evidencing the Collateral
shall be promptly delivered by Pledgor to Purchaser or Purchaser’s designees
pursuant to this Agreement at a location designated by Purchaser and shall be
held by or on behalf of Purchaser pursuant to this Agreement, and shall be in
suitable form for transfer by delivery, or shall be accompanied by a duly
executed instrument of transfer or assignment in blank, in form and substance
satisfactory to Purchaser.
 
(b) Upon the occurrence and during the continuance of an Event of Default,
Purchaser shall have the right, at any time in their discretion and without
notice to Pledgor, to transfer to or to register on the books of Subsidiary (or
of any other Person maintaining records with respect to the Collateral) in the
name of Purchaser or any of its nominees any or all of the Collateral. In
addition, Purchaser shall have the right at any time to exchange certificates or
instruments representing or evidencing Collateral for certificates or
instruments of smaller or larger denominations.
 
(c) If, at any time and from time to time, any Collateral (including any
certificate or instrument representing or evidencing any Collateral) is in the
possession of a Person other than Purchaser or Pledgor (a “Holder”), then
Pledgor shall immediately, at Purchaser’s option, either cause such Collateral
to be delivered into Purchaser’s possession, or cause such Holder to enter into
a control agreement, in form and substance satisfactory to Purchaser, and take
all other steps deemed necessary by Purchaser to perfect the security interest
of Purchaser in such Collateral, all pursuant to Sections 9-106 and 9-313 of the
Uniform Commercial Code or other applicable law governing the perfection of
Purchaser’s security interest in the Collateral in the possession of such
Holder.
 
(d) Any and all Collateral (including dividends, interest, and other cash
distributions) at any time received or held by Pledgor shall be so received or
held in trust for Purchaser, shall be segregated from other funds and property
of Pledgor and shall be forthwith delivered to Purchaser in the same form as so
received or held, with any necessary endorsements; provided that cash dividends
or distributions received by Pledgor may be retained by Pledgor in accordance
with Section 4.
 
(e) If at any time, and from time to time, any Collateral consists of an
uncertificated security or a security in book entry form, then Pledgor shall
immediately cause such Collateral to be registered or entered, as the case may
be, in the name of Purchaser, or otherwise cause Purchaser’s security interest
thereon to be perfected in accordance with applicable law.

 
3

--------------------------------------------------------------------------------

 

4. Voting Rights and Dividends.
 
(a) So long as no Event of Default shall have occurred and be continuing,
Pledgor shall be entitled to exercise any and all voting and other consensual
rights pertaining to the Collateral or any part thereof for any purpose not
inconsistent with the terms of the Investment Documents and shall be entitled to
receive and retain any cash dividends or distributions paid or distributed in
respect of the Collateral.
 
(b) Upon the occurrence and during the continuance of an Event of Default, all
rights of Pledgor to exercise the voting and other consensual rights or receive
and retain cash dividends or distributions that it would otherwise be entitled
to exercise or receive and retain, as applicable pursuant to Section 4(a), shall
cease, and all such rights shall thereupon become vested in Purchaser, who shall
thereupon have the sole right to exercise such voting or other consensual rights
and to receive and retain such cash dividends and distributions. Pledgor shall
execute and deliver (or cause to be executed and delivered) to Purchaser all
such proxies and other instruments as Purchaser may reasonably request for the
purpose of enabling Purchaser to exercise the voting and other rights which they
are entitled to exercise and to receive the dividends and distributions that
they are entitled to receive and retain pursuant to the preceding sentence.
 
5. Representations and Warranties. Pledgor represents, warrants, and covenants
as follows:
 
(a) Pledgor has the authority to pledge the Pledged Interests to Purchaser under
the terms of this Agreement.
 
(b) Pledgor has taken all steps it deems necessary or appropriate to be informed
on a continuing basis of changes or potential changes affecting the Collateral
(including rights of conversion and exchange, rights to subscribe, payment of
dividends, reorganizations or recapitalization, tender offers and voting and
registration rights), and Pledgor agrees that Purchaser shall have no
responsibility or liability for informing Pledgor of any such changes or
potential changes or for taking any action or omitting to take any action with
respect thereto.
 
(c) All information in this Agreement or hereafter supplied to Purchaser by or
on behalf of Pledgor in writing with respect to the Collateral is, or in the
case of information hereafter supplied will be, accurate and complete in all
material respects.
 
(d) Pledgor is and will be the sole legal and beneficial owner of the Collateral
(including the Pledged Interests and all other Collateral acquired by Pledgor
after the date hereof) free and clear of any adverse claim, Lien, or other
right, title, or interest of any party, other than the Liens in favor of
Purchaser.
 
(e) This Agreement, and the filing of a UCC financing statement with the
Minnesota Secretary of State describing the Collateral, creates a valid,
perfected security interest in the Pledged Interests in favor of Purchaser
securing payment of the Secured Obligations, and all actions necessary to
achieve such perfection have been duly taken.

 
4

--------------------------------------------------------------------------------

 

(f) Schedule 1 to this Agreement is true and correct and complete in all
material respects. Without limiting the generality of the foregoing: (i) except
as set forth on Schedule 1, all the Pledged Interests are in uncertificated
form, and, except to the extent registered in the name of Purchaser or its
nominees pursuant to the provisions of this Agreement, are registered in the
name of Pledgor; and (ii) as of the date of this Agreement, the Pledged
Interests as to Subsidiary constitute at least the percentage of all the fully
diluted issued and outstanding Equity Interests of Subsidiary as set forth in
Schedule 1 to this Agreement.
 
(g) There are no presently existing Future Rights or Proceeds owned by Pledgor.
 
(h) The Pledged Interests have been duly authorized and validly issued and are
fully paid and non-assessable.
 
(i) Neither the pledge of the Collateral pursuant to this Agreement nor the
extensions of credit represented by the Secured Obligations violates Regulation
T, U or X of the Board of Governors of the Federal Reserve System.
 
6. Further Assurances.
 
(a) Pledgor agrees that from time to time, at the expense of Pledgor, Pledgor
will promptly execute and deliver all further instruments and documents, and
take all further action that may be necessary or reasonably desirable, or that
Purchaser may request, in order to perfect and protect any security interest
granted or purported to be granted by this Agreement or to enable Purchaser to
exercise and enforce their rights and remedies under this Agreement with respect
to any Collateral. Without limiting the generality of the foregoing, Pledgor
will: (i) at the request of Purchaser, mark conspicuously each of its records
pertaining to the Collateral with a legend, in form and substance reasonably
satisfactory to Purchaser, indicating that such Collateral is subject to the
security interest granted by this Agreement; (ii) execute such instruments or
notices as may be necessary or reasonably desirable, or as Purchaser may
request, in order to perfect and preserve the Liens granted or purported to be
granted by this Agreement; (iii) allow inspection of the Collateral by Purchaser
or Persons designated by Purchaser; and (iv) appear in and defend any action or
proceeding that may affect Pledgor’s title to or Purchaser’s security interest
in the Collateral.
 
(b) Pledgor by this Agreement authorizes Purchaser to file one or more financing
or continuation statements, and amendments thereto, relative to all or any part
of the Collateral. A carbon, photographic, or other reproduction of this
Agreement or any financing statement covering the Collateral or any part thereof
shall be sufficient as a financing statement where permitted by law.

 
5

--------------------------------------------------------------------------------

 

(c) Pledgor will furnish to Purchaser, upon the request of Purchaser: (i) a
certificate executed by Pledgor, and dated as of the date of delivery to
Purchaser, itemizing in such detail as Purchaser may request, the Collateral
which, as of the date of such certificate, has been delivered to Purchaser by
Pledgor pursuant to the provisions of this Agreement; and (ii) such statements
and schedules further identifying and describing the Collateral and such other
reports in connection with the Collateral as Purchaser may request.
 
7. Covenants of Pledgor. Pledgor shall:
 
(a) To the extent it may lawfully do so, use its best efforts to prevent
Subsidiary from issuing Future Rights or Proceeds; and
 
(b) Upon receipt by Pledgor of any material notice, report, or other
communication from Subsidiary or any Holder relating to all or any part of the
Collateral, deliver such notice, report or other communication to Purchaser as
soon as possible, but in no event later than five (5) days following the receipt
thereof by Pledgor.
 
8. Purchaser as Pledgor’s Attorneys-in-Fact.
 
(a) Pledgor by this Agreement irrevocably appoints Purchaser as Pledgor’s
attorneys-in-fact, with full authority in the place and stead of Pledgor and in
the name of Pledgor, Purchaser or otherwise, to enter into any control
agreements Purchaser deems necessary pursuant to Section 3 of this Agreement,
and from time to time at Purchaser’s discretion, upon the occurrence and during
the continuance of an Event of Default, to take any action and to execute any
instrument that Purchaser may reasonably deem necessary or advisable to
accomplish the purposes of this Agreement, including: (i),to receive, indorse,
and collect all instruments made payable to Pledgor representing any dividend,
interest payment or other distribution in respect of the Collateral or any part
thereof to the extent permitted under this Agreement and to give full discharge
for the same and to execute and file governmental notifications and reporting
forms; or (ii) to arrange for the transfer of the Collateral on the books of
Subsidiary or any other Person to the name of Purchaser or to the names of
Purchaser’s nominees.
 
(b) In addition to the designation of Purchaser as Pledgor’s attorneys-in-fact
in subsection (a), Pledgor by this Agreement irrevocably appoints Purchaser as
Pledgor’s agents and attorneys-in-fact to make, execute and deliver after the
occurrence and during the continuance of an Event of Default any and all
documents and writings which may be necessary or appropriate for approval of, or
be required by, any regulatory authority located in any city, county, state or
country where Pledgor or Subsidiary engage in business, in order to transfer or
to more effectively transfer any of the Pledged Interests or otherwise enforce
Purchaser’s rights under this Agreement.

 
6

--------------------------------------------------------------------------------

 

9. Remedies upon Default. Upon the occurrence and during the continuance of an
Event of Default:
 
(a) Purchaser may exercise in respect of the Collateral, in addition to other
rights and remedies provided for in this Agreement or otherwise available to it,
all the rights and remedies of a secured party on default under the Uniform
Commercial Code (irrespective of whether the Uniform Commercial Code applies to
the affected items of Collateral), and Purchaser may also without notice (except
as specified below) sell the Collateral or any part thereof in one or more
parcels at public or private sale, at any exchange, broker’s board or at any of
Purchaser’s office or elsewhere, for cash, on credit or for future delivery, at
such time or times and at such price or prices and upon such other terms as
Purchaser may deem commercially reasonable, irrespective of the impact of any
such sales on the market price of the Collateral. To the maximum extent
permitted by applicable law, Purchaser may be the purchaser of any or all of the
Collateral at any such sale and shall be entitled, for the purpose of bidding
and making settlement or payment of the purchase price for all or any portion of
the Collateral sold at any such public sale, to use and apply all or any part of
the Secured Obligations as a credit on account of the purchase price of any
Collateral payable at such sale. Each purchaser at any such sale shall hold the
property sold absolutely free from any claim or right on the part of Pledgor,
and Pledgor by this Agreement waives (to the extent permitted by law) all rights
of redemption, stay, or appraisal that it now has or may at any time in the
future have under any rule of law or statute now existing or hereafter enacted.
Pledgor agrees that, to the extent notice of sale shall be required by law, at
least ten (10) calendar days notice to Pledgor of the time and place of any
public sale or the time after which a private sale is to be made shall
constitute reasonable notification. Purchaser shall not be obligated to make any
sale of Collateral regardless of notice of sale having been given. Purchaser may
adjourn any public or private sale from time to time by announcement at the time
and place fixed therefor, and such sale may, without further notice, be made at
the time and place to which it was so adjourned. To the maximum extent permitted
by law, Pledgor by this Agreement waives any claims against Purchaser arising
because the price at which any Collateral may have been sold at such a private
sale was less than the price that might have been obtained at a public sale,
even if Purchaser accepts the first offer received and do not offer such
Collateral to more than one offeree.
 
(b) Pledgor by this Agreement agrees that any sale or other disposition of the
Collateral conducted in conformity with reasonable commercial practices of
banks, insurance companies, or other financial institutions in the city and
state where Purchaser is located in disposing of property similar to the
Collateral shall be deemed to be commercially reasonable.
 
(c) Pledgor by this Agreement acknowledges that the sale by Purchaser of any
Collateral pursuant to the terms hereof in compliance with the Securities Act of
1933 as now in effect or as hereafter amended, or any similar statute hereafter
adopted with similar purpose or effect (the “Securities Act”), as well as
applicable “Blue Sky” or other state securities laws, may require strict
limitations as to the manner in which Purchaser or any subsequent transferee of
the Collateral may dispose thereof. Pledgor acknowledges and agrees that in
order to protect Purchaser’s interest it may be necessary to sell the Collateral
at a price less than the maximum price attainable if a sale were delayed or were
made in another manner, such as a public offering under the Securities Act.
Pledgor has no objection to sale in such a manner and agrees that Purchaser
shall have no obligation to obtain the maximum possible price for the
Collateral. Without limiting the generality of the foregoing, Pledgor agrees
that upon the occurrence and during the continuation of an Event of Default,
Purchaser may, subject to applicable law, from time to time attempt to sell all
or any part of the Collateral by a private placement, restricting the bidders
and prospective Purchaser to those who will represent and agree that they are
purchasing for investment only and not for distribution. In so doing, Purchaser
may solicit offers to buy the Collateral or any part thereof for cash from a
limited number of investors reasonably believed by Purchaser to be institutional
investors or other accredited investors who might be interested in purchasing
the Collateral. If Purchaser shall solicit such offers, then the acceptance by
Purchaser of one of the offers shall be deemed to be a commercially reasonable
method of disposition of the Collateral.

 
7

--------------------------------------------------------------------------------

 

Pledgor acknowledges that there is no adequate remedy at law for failure by it
to comply with the provisions of this Section and that such failure would not be
adequately compensable in damages, and therefore agrees that its agreements
contained in this Section may be specifically enforced.
 
(d) PLEDGOR EXPRESSLY WAIVES TO THE MAXIMUM EXTENT PERMITTED BY LAW: (i) ANY
CONSTITUTIONAL OR OTHER RIGHT TO A JUDICIAL HEARING PRIOR TO THE TIME PURCHASER
DISPOSES OF ALL OR ANY PART OF THE COLLATERAL AS PROVIDED IN THIS SECTION; (ii)
ALL RIGHTS OF REDEMPTION, STAY, OR APPRAISAL THAT IT NOW HAS OR MAY AT ANY TIME
IN THE FUTURE HAVE UNDER ANY RULE OF LAW OR STATUTE NOW EXISTING OR HEREAFTER
ENACTED; AND (iii) EXCEPT AS SET FORTH IN SUBSECTION (a) OF THIS SECTION 9, ANY
REQUIREMENT OF NOTICE, DEMAND, OR ADVERTISEMENT FOR SALE.
 
10. Application of Proceeds. Upon the occurrence and during the continuance of
an Event of Default, any cash held by Purchaser as Collateral and all cash
Proceeds received by Purchaser in respect of any sale of, collection from, or
other realization upon all or any part of the Collateral pursuant to the
exercise by Purchaser of their remedies as secured creditors as provided in
Section 9 shall be applied from time to time by Purchaser as provided in Section
9-615 of the Uniform Commercial Code.
 
11. Indemnity and Expenses. Pledgor agrees:
 
(a) To indemnify and hold harmless Purchaser and each of their directors,
officers, employees, agents and affiliates from and against any and all claims,
damages, demands, losses, obligations, judgments and liabilities (including,
without limitation, reasonable attorneys’ fees and expenses) in any way arising
out of or in connection with this Agreement or the Secured Obligations, except
to the extent the same shall arise as a result of the gross negligence or
willful misconduct of the party seeking to be indemnified; and
 
(b) To pay and reimburse Purchaser upon demand for all reasonable costs and
expenses (including, without limitation, reasonable attorneys’ fees and
expenses) that Purchaser may incur in connection with (i) the custody, use or
preservation of, or the sale of, collection from or other realization upon, any
of the Collateral, including the reasonable expenses of re-taking, holding,
preparing for sale or lease, selling or otherwise disposing of or realizing on
the Collateral, (ii) the exercise or enforcement of any rights or remedies
granted under this Agreement or under any of the other Investment Documents or
otherwise available to them (whether at law, in equity or otherwise), or (iii)
the failure by Pledgor to perform or observe any of the provisions hereof. The
provisions of this Section shall survive the execution and delivery of this
Agreement, the repayment of any of the Secured Obligations, and the termination
of this Agreement or any other Investment Document.
 
12. Duties of Purchaser. The powers conferred on Purchaser under this Agreement
are solely to protect their interests in the Collateral and shall not impose on
them any duty to exercise such powers. Except as provided in Section 9-207 of
the Uniform Commercial Code, Purchaser shall have no duty with respect to the
Collateral or any responsibility for taking any necessary steps to preserve
rights against any Persons with respect to any Collateral.

 
8

--------------------------------------------------------------------------------

 

13. Amendments; etc. No amendment or waiver of any provision of this Agreement
nor consent to any departure by Pledgor from this Agreement shall in any event
be effective unless the same shall be in writing and signed by Purchaser and
Pledgor, and then such waiver or consent shall be effective only in the specific
instance and for the specific purpose for which given. No failure on the part of
Purchaser to exercise, and no delay in exercising any right under this
Agreement, any other Investment Document, or otherwise with respect to any of
the Secured Obligations, shall operate as a waiver thereof; nor shall any single
or partial exercise of any right under this Agreement, any other Investment
Document, or otherwise with respect to any of the Secured Obligations preclude
any other or further exercise thereof or the exercise of any other right. The
remedies provided for in this Agreement or otherwise with respect to any of the
Secured Obligations are cumulative and not exclusive of any remedies provided by
law.
 
14. Notices. Unless otherwise specifically provided in this Agreement, all
notices shall be in writing addressed to the respective party as set forth
below, and may be personally served, faxed, or sent by overnight courier service
or United States mail:
 
If to Pledgor:


Wits Basin Precious Minerals Inc.
80 South Eighth Street, Suite 900
Minneapolis, MN 55402-8773
Attn: Mark Dacko, Chief Financial Officer
Facsimile: (612) 395-5276


with a copy to:
 
Maslon Edelman Borman & Brand, LLP
3300 Wells Fargo Center
90 South Seventh Street
Minneapolis, MN 55402-4140
Attn: William Mower, Esq.
Facsimile: (612) 642-8358


If to Purchaser:
 
China Gold, LLC
7300 College Boulevard, Suite 303
Overland Park, KS 66210
Attn: C. Andrew Martin
Facsimile: 816-753-5117

 
9

--------------------------------------------------------------------------------

 

with a copy to:
 
William M. Schutte, Esq.
Polsinelli Shalton Flanigan Suelthaus PC
6201 College Boulevard, Suite 500
Overland Park, KS 66211
Facsimile: 913-451-6205


Any notice given pursuant to this Section shall be deemed to have been given:
(a) if delivered in person, when delivered; (b) if delivered by fax, on the date
of transmission if transmitted on a Business Day before 5:00 p.m. at the place
of receipt or, if not, on the next succeeding Business Day; (c) if delivered by
overnight courier, two (2) days after delivery to such courier properly
addressed; or (d) if by United States mail, four (4) Business Days after
depositing in the United States mail, with postage prepaid and properly
addressed. Any party to this Agreement may change the address or fax number at
which it is to receive notices under this Agreement by notice to the other party
in writing in the foregoing manner.
 
15. Continuing Security Interest. This Agreement shall create a continuing
security interest in the Collateral and shall: (a) remain in full force and
effect until the indefeasible payment in full of the Secured Obligations; (b) be
binding upon Pledgor and its successors and assigns; and (c) inure to the
benefit of Purchaser and their successors, transferees, and assigns. Upon the
indefeasible payment in full of the Secured Obligations, the security interests
granted in this Agreement shall automatically terminate and all rights to the
Collateral shall revert to Pledgor. Upon any such termination, Purchaser will,
at Pledgor’s expense, execute and deliver to Pledgor such documents as Pledgor
shall reasonably request to evidence such termination. Such documents shall be
prepared by Pledgor and shall be in form and substance reasonably satisfactory
to Purchaser.
 
16. Security Interest Absolute. To the maximum extent permitted by law, all
rights of Purchaser, all security interests under this Agreement, and all
obligations of Pledgor under this Agreement, shall be absolute and unconditional
irrespective of:
 
(a) any lack of validity or enforceability of any of the Secured Obligations or
any other agreement or instrument relating thereto, including any of the
Investment Documents;
 
(b) any change in the time, manner, or place of payment of, or in any other term
of, all or any of the Secured Obligations, or any other amendment or waiver of
or any consent to any departure from any of the Investment Documents, or any
other agreement or instrument relating thereto;
 
(c) any exchange, release, or non-perfection of any other collateral, or any
release or amendment or waiver of or consent to departure from any guaranty for
all or any of the Secured Obligations; or
 
(d) any other circumstances that might otherwise constitute a defense available
to, or a discharge of, Pledgor.
 
 

 
10

--------------------------------------------------------------------------------

 

17. Construction. Section and subsection headings in this Agreement are included
in this Agreement for convenience of reference only and shall not constitute a
part of this Agreement or be given any substantive effect. Unless the context of
this Agreement clearly requires otherwise, references to the plural include the
singular and to the singular include the plural, the part includes the whole,
the term “including” is not limiting, and the term “or” has, except where
otherwise indicated, the inclusive meaning represented by the phrase “and/or.”
The words “hereof,” “herein,” “hereby,” “hereunder,” and other similar terms in
this Agreement refer to this Agreement as a whole and not exclusively to any
particular provision of this Agreement. Article, section, subsection, exhibit,
and schedule references are to this Agreement unless otherwise specified. All of
the exhibits or schedules attached to this Agreement shall be deemed
incorporated in this Agreement by reference. Any reference to any of the
following documents includes any and all alterations, amendments, restatements,
extensions, modifications, renewals, or supplements thereto or thereof, as
applicable: this Agreement or any of the other Investment Documents. No
inference in favor of, or against, any party shall be drawn from the fact that
such party has drafted any portion of this Agreement, each party having been
represented by counsel of its choice in connection with the negotiation and
preparation of this Agreement and the other Investment Documents. 
 
18. Interpretation. Neither this Agreement nor any uncertainty or ambiguity in
this Agreement shall be construed or resolved against Purchaser or Pledgor,
whether under any rule of construction or otherwise. On the contrary, this
Agreement has been reviewed by both of the parties and their respective counsel
and shall be construed and interpreted according to the ordinary meaning of the
words used so as to fairly accomplish the purposes and intentions of the parties
to this Agreement.
 
19. Severability. In case any provision in or obligation under this Agreement
shall be invalid, illegal or unenforceable in any jurisdiction, the validity,
legality and enforceability of the remaining provisions or obligations, or of
such provision or obligation in any other jurisdiction, shall not in any way be
affected or impaired thereby.
 
20. Counterparts; Facsimile Execution. This Agreement may be executed in one or
more counterparts, each of which shall be deemed an original and all of which
together shall constitute one and the same Agreement. Delivery of an executed
counterpart of this Agreement by facsimile shall be equally as effective as
delivery of an original executed counterpart of this Agreement. Any party
delivering an executed counterpart of this Agreement by facsimile also shall
deliver an original executed counterpart of this Agreement but the failure to
deliver an original executed counterpart shall not affect the validity,
enforceability, or binding effect of this Agreement.
 
21. Waiver of Marshaling. Each of Pledgor and Purchaser acknowledges and agrees
that in exercising any rights under or with respect to the Collateral: (a)
Purchaser is under no obligation to marshal any Collateral; (b) may, in their
absolute discretion, realize upon the Collateral in any order and in any manner
they so elect; and (c) may, in their absolute discretion, apply the proceeds of
any or all of the Collateral to the Secured Obligations in any order and in any
manner they so elect. Pledgor and Purchaser waive any right to require the
marshaling of any of the Collateral.

 
11

--------------------------------------------------------------------------------

 

22. Conflict Among Provisions. In the event of a conflict between the terms,
covenants and conditions of this Agreement and those of any other Investment
Document (unless otherwise specifically provided), the terms, covenants and
conditions of the document which shall enlarge the interest of Purchaser in the
Collateral, afford Purchaser greater financial benefits or financial security or
better assure payment of the Obligations in full, shall control; provided,
however, that in the event of a conflict between any provision of this Agreement
and the provisions of any other document, instrument or agreement which grants
Purchaser a security interest in all or any part of the Pledged Interest, the
provisions of this Agreement shall control.
 
23. Sole and Absolute Discretion of Purchaser. Whenever pursuant to this
Agreement (a) Purchaser exercises any right given to them to consent, approve or
disapprove, (b) any arrangement, document, item or term is to be satisfactory to
Purchaser, or (c) any other decision or determination is to be made by
Purchaser, the decision of Purchaser to consent, approve or disapprove, all
decisions that arrangements, documents, items, or terms are satisfactory or not
satisfactory and all other decisions and determinations made by Purchaser, shall
be in the sole and absolute discretion of Purchaser and shall be final and
conclusive, except as may be otherwise expressly and specifically provided in
this Agreement.
 
24.  Consent to Forum. AS PART OF THE CONSIDERATION FOR NEW VALUE THIS DAY
RECEIVED, PLEDGOR BY THIS AGREEMENT CONSENTS TO THE JURISDICTION OF ANY STATE
COURT LOCATED WITHIN JOHNSON COUNTY, KANSAS OR FEDERAL COURT IN THE DISTRICT
COURT OF KANSAS, AND CONSENTS THAT ALL SERVICE OF PROCESS BE MADE BY CERTIFIED
OR REGISTERED MAIL DIRECTED TO PLEDGOR AT THE ADDRESS STATED IN THE SECURITIES
PURCHASE AGREEMENT AND SERVICE SO MADE SHALL BE DEEMED TO BE COMPLETED UPON
ACTUAL RECEIPT THEREOF. PLEDGOR WAIVES ANY OBJECTION TO JURISDICTION AND VENUE
OF ANY ACTION INSTITUTED AGAINST IT AS PROVIDED IN THIS AGREEMENT AND AGREES NOT
TO ASSERT ANY DEFENSE BASED ON LACK OF JURISDICTION OR VENUE. PLEDGOR FURTHER
AGREES NOT TO ASSERT AGAINST PURCHASER (EXCEPT BY WAY OF A DEFENSE OR
COUNTERCLAIM IN A PROCEEDING INITIATED BY PURCHASER) ANY CLAIM OR OTHER
ASSERTION OF LIABILITY WITH RESPECT TO THE INVESTMENT DOCUMENTS, PURCHASER’S
CONDUCT OR OTHERWISE IN ANY JURISDICTION OTHER THAN THE FOREGOING JURISDICTIONS.
 
25. Waiver of Jury Trial. TO THE FULLEST EXTENT PERMITTED BY LAW, AND AS
SEPARATELY BARGAINED-FOR CONSIDERATION TO PURCHASER, PLEDGOR BY THIS AGREEMENT
WAIVES ANY RIGHT TO TRIAL BY JURY (WHICH PURCHASER ALSO WAIVES) IN ANY ACTION,
SUIT, PROCEEDING OR COUNTERCLAIM OF ANY KIND ARISING OUT OF OR OTHERWISE
RELATING TO ANY OF THE INVESTMENT DOCUMENTS, THE OBLIGATIONS, THE PLEDGED
INTEREST, OR PURCHASER’S CONDUCT IN RESPECT OF ANY OF THE FOREGOING.
 
[Remainder of page intentionally left blank; signature page follows]

 
12

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Pledgor and Purchaser have caused this Agreement to be duly
executed and delivered by their officers thereunto duly authorized as of the
date first written above.
 
PLEDGOR:
WITS BASIN PRECIOUS MINERALS INC.,
   
a Minnesota corporation
           
By:
/s/ Mark D. Dacko
     
Mark D. Dacko, Chief Financial Officer
                 
PURCHASER:
CHINA GOLD, LLC,
   
a Kansas limited liability company
           
By:
/s/ C. Andrew Martin
     
C. Andrew Martin, Manager
 



 
13

--------------------------------------------------------------------------------

 

SCHEDULE 1
 
Pledged Interests
 
 
 
Name of Subsidiary
 
Jurisdiction
of
Organization
 
 
Type of Interest
 
Number of
Shares/Units
(if applicable)
 
Certificate
Numbers
(if any)
 
Percentage of
Outstanding
Interests in
Subsidiary
                     
China Global Mining Resources Limited
 
British Virgin Islands
 
Common Stock
 
—
 
—
 
100%
China Global Mining Resources Limited
 
Hong Kong
 
Common Stock
 
—
 
—
 
100%
Wits-China Acquisition Corp.
 
Minnesota
 
Common Stock
 
1,000
 
N/A
 
100%



 
 

--------------------------------------------------------------------------------

 
 